Citation Nr: 1316026	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  06-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tuberculosis, positive tuberculosis test. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable evaluation for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 with subsequent service in the United States Air Force Reserve and the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VA RO in New Orleans, Louisiana, that, in pertinent part, denied the Veteran's claims for service connection for hearing loss and tuberculosis exposure, and a September 2011 rating decision of the Appeals Management Center in Washington, D.C., that granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective March 4, 2004.

The issues of service connection for hearing loss and tuberculosis, positive tuberculosis test were remanded by the Board for further development in August 2010.  As the requested development has been conducted, these claims have been returned to the Board for adjudication. 

The issue of entitlement to a compensable evaluation for service-connected left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record documents a positive tuberculin purified protein derivative (PPD) test; however, the medical evidence of record does not show a confirmed diagnosis of active tuberculosis during service, within three years following discharge, or at any time since service.

2.  The Veteran is not shown by the medical evidence of record to have current hearing loss of the right ear, according to VA standards.


CONCLUSIONS OF LAW

1.  Service connection for tuberculosis, positive tuberculosis test is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.371, 3.374 (2012).

2.  Service connection for right hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in April 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA examination for his claim for tuberculosis in December 2010 and a VA audiological examination in January 2011.  The examiners reviewed the claims file, noted the Veteran's medical history, and thoroughly examined the Veteran.  The Board finds these examination reports and opinions to be thorough and complete.  Therefore, the Board finds these examination reports and opinions are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hearing loss, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012). 

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."). 

In this case, the Veteran's service satisfies the criteria for Veteran status, including his verified active duty service from June 1973 to June 1976.  See 38 U.S.C.A. §§ 101(2),(24)(B), 1111; 38 C.F.R. § 3.304(b). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for tuberculosis, positive tuberculosis test.

The Veteran is seeking entitlement to service connection for tuberculosis.  The Veteran has asserted that his tuberculosis was incurred during periods of active duty, or, in the alternative, ACDUTRA or INACDUTRA.  Specifically, the Veteran has asserted that he entered a two-week period of ACDUTRA in July 1994 with a negative PPD test, but exited that period of ACDUTRA in August 1994 with a positive PPD test.  The Veteran has asserted that he has ongoing residuals related to tuberculosis.

The Board notes that service connection will be presumed for certain chronic diseases, including tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2012).

Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2012).   A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x- ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374 (2012).

A review of the Veteran's service treatment records reveals that tuberculosis was not first shown during the Veteran's initial period of active duty in the 1970's.  Additional service treatment records and service personnel records show that the Veteran had subsequent service in the Air Force Reserve; and, during this time, the Veteran had a positive PPD test.  Service treatment records show that the PPD test was negative in July 1994 and positive in December 1994; however, there is no indication that there was an August 1994 test that was positive.  Additional records show that the Veteran was treated with 6 months of therapy as a result of the positive test until April 1995.  During those treatments, there was no indication of positive infection or active tuberculosis.  No service or post-service treatment records show evidence of active tuberculosis.

The Veteran underwent a VA examination in December 2010.  The examiner reviewed the claims file and noted that the problem being evaluated was a positive PPD test and acute pulmonary tuberculosis with an onset of August 1994.  The Veteran asserted that, before he left on Air Force Reserve duty as a civil engineer, he tested negative for PPD on July 23, 1994.  After he returned, he tested positive for PPD on August 7, 1994.  He reported to Catahoula Parish Health Center in Shreveport and was treated with oral medication for 6 months.  He was never treated for any acute pulmonary tuberculosis.  The examiner noted that, when he became positive for PPD in 1994, he received isoniazid (INH) prophylaxis for 6 months.  He initially had some gastric complaints but after close monitoring of liver tests, he successfully completed INH prophylaxis.  Upon examination, the Veteran was diagnosed with PPD positive status since August 1994.  The examiner noted that there is not evidence of active tuberculosis involving a body system other than the respiratory system and that the pulmonary condition is not currently active, with a date of inactivity of 1995.  The examiner noted that the Veteran converted to PPD positive status in August 1994 after Antigua duty.  He effectively received appropriate care with INH prophylaxis for 6 months and had no further disease after that.  The examiner concluded by stating that the Veteran was exposed to pulmonary tuberculosis in July-August 1994 while in Antigua.  He never had active lung infection.  He received appropriate care with 6 months of anti-tuberculosis treatment with INH to prevent lung infection.  He was cleared of active tuberculosis in 1995 and returned to active duty in the Air Force Reserve.  The Veteran has had no active pulmonary tuberculosis.  Except for PPD being positive, there is no residual or active disease at this time.  A chest x-ray report, PFT, ABG were all within normal limits.

On review of the evidence of record, the Board finds the record does not show a diagnosis of active tuberculosis during service, within three years following discharge, or at any time since service.  Without a diagnosed disability, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran had a positive PPD test in 1994, the Board observes that a positive PPD test is merely a laboratory finding and does not show that the Veteran has ever experienced an active disease process.  The Board notes the representative's argument in the November 2011 Informal Hearing Presentation that a positive PPD test would be indicative that the Veteran has a permanent medical condition as a result of exposure to tuberculosis in service, and that the condition may be dormant.  However, a laboratory finding, alone, is not considered a disability for which service connection may be established.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).

Moreover, the December 2010 VA examiner specifically determined that the Veteran  has had no active pulmonary tuberculosis, and that, except for PPD being positive, there is no residual or active disease at this time.  Therefore, as the Veteran was not diagnosed with an active disease process at the December 2010 VA examination or in any other post-service medical evidence of record, service connection cannot be granted on a direct or a presumptive basis.  

The Board acknowledges the Veteran's contentions that he has residuals of tuberculosis as a result of his active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he has current residual symptoms as a result of an active tuberculosis infection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that the Veteran's lay assertions regarding his claimed tuberculosis are far outweighed by the medical evidence of record, to specifically include the December 2010 VA medical opinion.

Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tuberculosis, positive tuberculosis test and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2012).

2.  Entitlement to service connection for right hearing loss

The Veteran is seeking entitlement to service connection for right ear hearing loss.  Specifically, the Veteran has asserted that his hearing loss was incurred during periods of active duty, or, in the alternative, ACDUTRA or INACDUTRA.  The Veteran has also asserted that the many years of ACDUTRA in the Reserve, from 1984 to 2005, included acoustic trauma with excessive noise exposure to gun fire, machinery, generators, motors, drills, engines, and loud vehicles. 

The Veteran's service treatment records indicate right ear hearing within normal limits for VA purposes during his active service from June 1973 to June 1976.  Additionally, there were no complaints of right ear hearing loss during active service. 

Additional service treatment records and service personnel records show that the Veteran had subsequent service in the Air Force Reserve; and, during this time, the Veteran developed a left ear hearing loss for VA purposes.  A significant hearing loss in the left ear was noted in October 2003.  However, the right ear was noted as normal.

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have current right ear hearing loss, according to VA standards.  

Specifically, the Board notes that the Veteran underwent a VA examination in January 2011.  Upon examination, the Veteran's speech recognition score for the right ear was recorded at 100 percent.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not recorded at 40 decibels or greater in the right ear ear.  Furthermore, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 decibels or greater for the right ear.  As such, the VA criteria for hearing loss of the right ear was not met at this examination.

The claims file contains no other medical evidence reflecting that the Veteran currently meets the criteria for right ear hearing loss according to VA standards.  Thus, without a current diagnosis according to VA standards, there may be no service connection for this claimed disability on a direct or a presumptive basis.  

The Board acknowledges the Veteran's contentions that he has right ear hearing loss as a result of his active duty service.  However, as noted, the medical evidence of record does not otherwise support his contention that he currently has hearing loss, according to VA standards.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of establishing that he has a current hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the Board finds that the Veteran's lay assertions regarding his claimed right ear hearing loss are far outweighed by the medical evidence of record, to specifically include the January 2011 VA audiological findings.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the benefit-of-the-doubt rule is not for application. 


ORDER

Entitlement to service connection for tuberculosis, positive tuberculosis test is denied.

Entitlement to service connection for right ear hearing loss is denied.	


REMAND

The Board notes that service connection for left ear hearing loss was granted in a September 2011 rating decision.  The Veteran was assigned a noncompensable evaluation, effective March 4, 2004.  This decision was a complete grant of benefits with respect to the issue of entitlement to service connection for left ear hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

However, in a subsequent September 2011 statement, the Veteran requested that VA reconsider its decision and afford him at least a 10 percent disability, as his hearing loss as a result of the military is permanent.  In light of the fact that this statement was received within 1 year of the September 2011 rating decision, the Board will consider this statement as a notice of disagreement (NOD) with regard to the noncompensable evaluation assigned to his service-connected left ear hearing loss.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issue of entitlement to a compensable evaluation for service-connected left ear hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


